BY THE COURT
A motion has been filed in this court for the dismissal of the case for the reason that no final judgment was rendered in the court below.
It may be conceded that the motion filed in the court below did not contemplate that a final order would be rendered. The court below, however, in the course of the proceedings rendered the following judgment:
“April 4, 1932.
“The defendant not desiring to plead further or to amend his cross petition, and the defendant not desiring to prosecute his cross-petition further because of the order of the court in striking therefrom, it is now considered, ordered and adjudged by the court that the said cross petition be, and the same hereby is, dismissed at the costs of the defendant; the plaintiff, in so *64far as said, cross petition is concerned, to recover its costs, taxed at $......; to which ruling, order and judgment the defendant excepts.”
This judgment and order clearly disposed of the case upon the cross petition and the above judgment is a final order to that extent. The final judgment or order of the Court of Common Pleas dismissing the cross petition is one from which a petition in error lies to test the correctness of the ruling. Henrey v Jeanes, 48 Oh St, 443, and other cases.
The motion to dismiss the proceedings in error must therefore be overruled.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.